Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Panamerican Operating, Inc., Appellant                  Appeal from the County Court at Law of
                                                        Harrison County, Texas (Tr. Ct. No. 2013-
No. 06-14-00049-CV           v.                         9543-CCL). Opinion delivered by Chief
                                                        Justice Morriss, Justice Carter and Justice
George Land & Cattle Co., LLC, Appellee                 Moseley participating.



          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for lack of jurisdiction. Therefore, we dismiss the appeal.
          We further order that the appellant, Panamerican Operating, Inc., pay all costs of this
appeal.
                                                        RENDERED AUGUST 25, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk